      Case 1:19-cv-08076-RA-BCM Document 112 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                     USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                                 ELECTRONICALLY FILED
 EFCG, INC.,                                                     DOC#:
                                                                 DATE FILED: 8-4-20
                             Plaintiff,

                        v.                                         19-CV-8076 (RA)

 AEC ADVISORS, LLC, ANDREJ AVELINI,                                     ORDER
 JOSHUA LAHRE, TYLER ALBRIGHT,
 AND JOSEPH SMETONA,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         The hearing on EFCG’s motion for a preliminary injunction will be held via telephone on

August 7, 2020 at 12:30 p.m. The parties shall use the following dial-in information to call into

the conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line is

open to the public.

SO ORDERED.

Dated:      August 4, 2020
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
